654 S.E.2d 246 (2007)
STATE
v.
William Leroy BARNES.
No. 146A94-3.
Supreme Court of North Carolina.
November 5, 2007.
M. Gordon Widenhouse, Jr., Chapel Hill, George B. Currin, Raleigh, for Barnes.
William D. Kenerly, District Attorney.
The following order has been entered on the motion filed on the 1st day of November 2007 by Attorney General for Extension of Time to File Response:
"Motion Allowed. Attorney General shall have up to and including the 21st day of December 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 5th day of November 2007."